Ease 1:19-6v08O19-PEG Decumentsd Filed LI415/19 Page 1 of 1

PAUL A. RACHMUTH
ATTORNEY AT LAW
265 SUNRISE HIGHWAY, SUITE 62
ROCKVILLE CENTRE, NEW YORK 11570
TELEPHONE: (516) 330-0170 PAUL@PARESQ.COM FACSIMILE: (516) 543-0516

 

November 15, 2019
Via ECF Filing

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re. MEF T LP y. ShiftPixy, Inc., 19 Civ. 8019 (PGG)
Letter Motion to Extend Reply Brief Deadline

Dear Hon, Gardephe:

I represent MEF I, LP, the Plaintiff in this matter. I make this request to extend the Plaintiff's
deadline to file its reply brief in support of the pending Amended Order to Show Cause for
Preliminary Injunction and the Appointment of a Temporary Receiver (the “Order to Show
Cause”) [Docket No. 24].

Pursuant to the Order to Show Cause, the Defendant was to file its opposition papers by
Wednesday, November 13, 2019, the Plaintiff is to file its reply brief by Monday, November 18,
2019 and the hearing is to be held Wednesday, November 20, 2019 at 10:00 a.m. Defendant did
file its opposition papers late Wednesday and Thursday morning. I would like the opportunity to
properly address the legal and factual issues raised in the Defendant’s opposition papers and,
therefore, would like an extra day to file my reply papers.

Please grant this request to extend Plaintiff’s deadline to file a reply brief in support of the Order
to Show Cause and any related documents to Tuesday, November 19, 2019 at 4:00 p.m. I have
conferred with Mr. Karlinsky, Plaintiff’s counsel, who consents to this request, the first such
request by the Plaintiff in this case.

MEMO ENDORSED
Respectiiily Submitted Te wie uv dora ,

hit Eggo DMR AND:
“Paad Legh

Pawel Gar: dophe, van, oe

ha iF, 29 A

 

 
